Title: To Alexander Hamilton from Nathan Heald, 2 October 1799
From: Heald, Nathan
To: Hamilton, Alexander


          
            Dear Sir
            Concord Massa. Octr. 2d 1799
          
          I have lately seen in a publick paper an advertisement from the Secretary at War wherein he has requested all Officers who are absent from command, who belong to the four first Regiments to report themselves to your honour, by letter. I had the honour to receive the appointment of an Ensign in the second Regiment of Infantry in March last, and accepted of the same by letter in due season, and have held myself in readiness to obey the orders of my superior Officers, but have not received any command from any of them. I shall reside in this place until I receive orders to repair to my respective corps.
          I am Sir with respect your most obd. humb. Servt
          
            Nathan Heald
          
          Major Genl. Hamilton Esqr.
        